DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 05/04/2022 has been considered by the Examiner and made of record in the application file.
Remarks
The present Office Action is in response to Applicant’s amendment filed on 05/11/2022.  Claims 1-3, 5-11,13,15-20 and 22 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8-11, 13, 15, 16, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over VRZIC et al. (US 20180098250 A1) (hereinafter Vrzic) in view of Rajagopal et al. (US 10624034 B2) (hereinafter Rajagopal) and further in view of HORN et al. (US 20160057687 A1) (hereinafter Horn).

Regarding claim 1, Vrzic discloses a method, comprising:
identifying at least one user equipment requiring dual connectivity or multi connectivity support (FIG. 14, par. 0148, for activating packet duplication for UE 100);
configuring, by an anchor network node (FIG. 14, MgNB 370), at least one secondary network node (FIG. 14, SgNB 830) to serve as a duplication set for the at least one user equipment, the duplication set comprising one or more secondary network nodes that are capable of transmission of a duplicated packet to the at least one user equipment (FIG. 14, par. 0149, “UE 100 signals MgNB 370 of the DL Measurements (SgNB) 835, MgNB 370 and SgNB 830 exchange “Add PScell” information 840” the SgNB 830 reads on the duplication set since, “The serving MgNB can use link selection to determine the best cell/carrier to send the packets. If the criteria for activating packet duplication (PD) 865 are satisfied then the serving MgNB 370 sends an RRC connection Reconfiguration message 870 to active the PD mode.”);
said method further comprising receiving the reports from the at least one user equipment (FIG. 15, par. 0151, “Channel measurements may be received from UE 100 by MgNB 370 via “DL Measurements (SgNB)” signal 835)”, par. 0101, “the first node may configure the mobile device to report to the first node information related to the delivery from the second node of the one or more data flows (e.g., measurement configuration for a foreign RAT). In some cases, the configuration may be for the mobile device to report feedback to support the selection of candidate aggregation points (e.g., RF conditions and throughput information for SeNB). In some cases, the configuration may be for the mobile device to report feedback to support the selection of the SeNB (e.g., RF conditions for different candidate secondary eNBs to determine which one to use for mobility”); and
optionally providing the reports to the at least one secondary network node when the at least one user equipment has not sent the reports directly to the at least one secondary network node (the limitation is an optional step and does not require to be performed, see MPEP 2111.04, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”).
However, Vrzic fails to explicitly disclose receiving, from the at least one secondary network node, estimates of supported latency and reliability for the at least one user equipment.
In the same field of endeavor, Rajagopal discloses receiving, from the at least one secondary network node, estimates of supported latency and reliability for the at least one user equipment (FIG. 6, col. 16, lines 36-56, “At 608, one or more of the cell sites contacted by the macro cell 512 can transmit to the macro cell 512 a signal indicative that it is capable of providing uplink support to the user equipment… The macro cell site can also determine one or more “best” cell site(s) for providing support to the user equipment based on the user equipment's list of cell sites. The determination of “best cell site(s) can be based on downlink channel conditions that are reported by the user equipment and/or the uplink condition, as measured on one or more supporting nodes. Alternatively, and/or in addition to, the determination of such cell sites can also be based on latency, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining the best cell site(s) for proving support to a user equipment as taught by Rajagopal to   the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic for purpose of transmitting, by a cell cite or secondary base station, to the master based station signal indicative that it is capable of providing uplink support to the user equipment based on latency, uplink and downlink channel conditions, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof.
However, Vrzic, as modified by Rajagopal, fails to explicitly disclose wherein the configuring comprises selecting the duplication set that minimizes a probability of outage and minimizes latency of the transmission of the duplicated packet to the at least one user equipment.
In the same field of endeavor, Horn discloses wherein the configuring comprises selecting the duplication set that minimizes a probability of outage and minimizes latency of the transmission of the duplicated packet to the at least one user equipment (par. 0032, “an SeNB that is considered tightly coupled with an MeNB may have the SeNB's connection to the UE substantially managed by the MeNB… an SeNB with a high-capacity and low-latency backhaul link to an MeNB may be tightly coupled with the operations of the MeNB. The SeNB may be used as a supplemental downlink (SDL) or as an additional cell for both uplink (UL) and DL…” and, par. 0077, “the MeNB may configure bi-casting traffic, for example, with each packet served by both the MeNB and SeNB for greater reliability/robustness.” par. 0100, “evaluating the capability of the second node to deliver the one or more data flows to the mobile device may involve various considerations, such as whether the first node and the second node operate according to distinct radio access technologies (RATs), a quality of service (QoS) contract, availability of radio resources at the second node, the available capacity and latency of a backhaul connection between the first node and second node, an indication by the mobile device of information related to radio conditions, one or more indicated capabilities of the mobile device, and/or an estimate of the geographic position of the mobile device”, the description reads on the claimed minimizing a probability of outage and minimizes latency…),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of identifying at least one constraint on selection of an aggregation point for the data flow wherein the constraint is based on at least one of a context for the mobile device or a service associated with the data flow and sending a report to a first node as taught by Horn to the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic, as modified by Rajagopal, for purpose of evaluating the capability of the second node to deliver the one or more data flows to the mobile device based on availability of radio resources, the available capacity and latency.
Regarding claim 2, as applied to claim 1 above, Vrzic discloses configuring the at least one user equipment to send periodic or aperiodic reports comprising an indication of a quality of links between the at least one user equipment and the at least one secondary network node and between the at least one user equipment and the anchor network node (FIGS. 14 and 15, par. 0149, “UE 100 signals MgNB 370 of the DL Measurements (SgNB) 835,” par. 0151, “Channel measurements may be received from UE 100 by MgNB 370 via “DL Measurements (SgNB)” signal 835)” with consideration the teachings of par. 0114, “The MgNB 370 may also request the channel quality information (CQI) reports from UE 100 on all activated links/CCs via a DL control information (DCI) signal.” DL measurement includes channel quality information (CQI) reports).
Regarding claim 3, as applied to claim 2 above, Vrzic discloses wherein the reports comprise at least one of channel quality indicator(s) (CQIs) or channel state information (CSI) reports (FIGS. 14 and 15, par. 0149, “UE 100 signals MgNB 370 of the DL Measurements (SgNB) 835,” par. 0151, “Channel measurements may be received from UE 100 by MgNB 370 via “DL Measurements (SgNB)” signal 835)” with consideration the teachings of par. 0114, “The MgNB 370 may also request the channel quality information (CQI) reports from UE 100 on all activated links/CCs via a DL control information (DCI) signal.” DL measurement includes channel quality information (CQI) reports).
Regarding claim 5, as applied to claim 1 above, Rajagopal discloses transmitting, to the at least one secondary network node, a request for the estimates of supported latency and reliability for the at least one user equipment (FIG. 6, col. 16 lines 22-66, “At 606, the macro cell 512 can communicate with one or more cell sites identified in the list (e.g., micro cell 528) to determine whether any of the identified cell sites are capable of providing support to the user equipment 516.”); and
wherein the receiving of the estimates of supported latency and reliability comprises receiving the estimates of supported latency and reliability in response to the request (FIG. 6, col. 16, lines 36-56, “At 608, one or more of the cell sites contacted by the macro cell 512 can transmit to the macro cell 512 a signal indicative that it is capable of providing uplink support to the user equipment… the determination of such cell sites can also be based on latency, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining the best cell site(s) for proving support to a user equipment as taught by Rajagopal to   the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic for purpose of transmitting, by a cell cite or secondary base station, to the master based station signal indicative that it is capable of providing uplink support to the user equipment based on latency, uplink and downlink channel conditions, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof.
Regarding claim 6, as applied to claim 1 above, Rajagopal discloses wherein: wherein the receiving of the estimates of supported latency and reliability comprises periodically receiving, from the at least one secondary network node, the estimates of supported latency and reliability for the at least one user equipment (FIG. 6, col. 16 lines 7-21, “At 604, the macro cell 512 can store a list of adjacent cells (e.g., macro cells, micro cells, etc.) that may be capable of providing radio support to the identified user equipment 516 that requires support. The list can be provided to the macro cell 512 by the network operator and/or the macro cell 512 can ascertain presence of other cell sites and make a determination whether any of these cell sites can be included on a list of cell sites that can provide support to the user equipment. The list can be updated based on a periodic basis, automatically, and/or manually”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining the best cell site(s) for proving support to a user equipment as taught by Rajagopal to   the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic for purpose of transmitting, by a cell cite or secondary base station, to the master based station signal indicative that it is capable of providing uplink support to the user equipment based on latency, uplink and downlink channel conditions, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof.
Regarding claim 8, as applied to claim 5 above, Horn discloses using the estimates of the supported latency and reliability for selecting one of the at least one secondary network node to transmit a duplicated packet (FIG. 9, par. 0005, “The method generally includes identifying at least one constraint on selection of an aggregation point for the data flow wherein the constraint is based on at least one of a context for the mobile device or a service associated with the data flow, sending a report to a first node based on the at least one identified constraint, and receiving a configuration request to establish a connection with a second node based on the report” par. 0039 “Another option is multi-casting (e.g., bi-casting) traffic wherein, for example, each packet is served by both the MeNB and SeNB for greater reliability.” That reads on claimed duplication packet);
transmitting the duplicated packet to the selected one of the at least one secondary network node for duplicate transmission to the at least one user equipment (FIG. 10, par. 0097, “The operations 1000 begin, at 1002, by the first node (e.g., an MeNB) selecting an aggregation point or type for the at least one data flow based on at least one constraint. At 1004, the first node identifies at least one second node (e.g., an SeNB) to consider for delivering the at least one data flow to the mobile device based on the selection of the aggregation point. At 1006, the first node evaluates the capability of the second node to deliver the at least one data flow to the mobile device. At 1008, the first directs the one or more data flow to be routed to the second node”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of identifying at least one constraint on selection of an aggregation point for the data flow wherein the constraint is based on at least one of a context for the mobile device or a service associated with the data flow and sending a report to a first node as taught by Horn to the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic, as modified by Rajagopal, for purpose of evaluating the capability of the second node to deliver the one or more data flows to the mobile device based on availability of radio resources, the available capacity and latency.
Regarding claim 9, as applied to claim 8 above, Horn discloses wherein the selecting of one of the at least one secondary network node to transmit a duplicated packet comprises selecting the secondary network node estimated to provide the lowest latency and highest reliability (par. 0032, “an SeNB that is considered tightly coupled with an MeNB may have the SeNB's connection to the UE substantially managed by the MeNB… an SeNB with a high-capacity and low-latency backhaul link to an MeNB may be tightly coupled with the operations of the MeNB. The SeNB may be used as a supplemental downlink (SDL) or as an additional cell for both uplink (UL) and DL…” and, par. 0077, “the MeNB may configure bi-casting traffic, for example, with each packet served by both the MeNB and SeNB for greater reliability/robustness.” par. 0100, “evaluating the capability of the second node to deliver the one or more data flows to the mobile device may involve various considerations, such as whether the first node and the second node operate according to distinct radio access technologies (RATs), a quality of service (QoS) contract, availability of radio resources at the second node, the available capacity and latency of a backhaul connection between the first node and second node, an indication by the mobile device of information related to radio conditions, one or more indicated capabilities of the mobile device, and/or an estimate of the geographic position of the mobile device”, the description reads on the claimed minimizing a probability of outage and minimizes latency…),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of identifying at least one constraint on selection of an aggregation point for the data flow wherein the constraint is based on at least one of a context for the mobile device or a service associated with the data flow and sending a report to a first node as taught by Horn to the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic, as modified by Rajagopal, for purpose of evaluating the capability of the second node to deliver the one or more data flows to the mobile device based on availability of radio resources, the available capacity and latency.
Regarding claim 10, as applied to claim 1 above, Rajagopal further discloses transmitting, to the at least one secondary network node, a request for the estimates of supported latency and reliability for the at least one user equipment (FIG. 6, col. 16 lines 22-66, “At 606, the macro cell 512 can communicate with one or more cell sites identified in the list (e.g., micro cell 528) to determine whether any of the identified cell sites are capable of providing support to the user equipment 516.”); and
wherein the receiving of the estimates of supported latency and reliability comprises receiving the estimates of supported latency and reliability in response to the request (FIG. 6, col. 16, lines 36-56, “At 608, one or more of the cell sites contacted by the macro cell 512 can transmit to the macro cell 512 a signal indicative that it is capable of providing uplink support to the user equipment… the determination of such cell sites can also be based on latency, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining the best cell site(s) for proving support to a user equipment as taught by Rajagopal to   the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic for purpose of transmitting, by a cell cite or secondary base station, to the master based station signal indicative that it is capable of providing uplink support to the user equipment based on latency, uplink and downlink channel conditions, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof.
Horn discloses using the estimates of supported latency and reliability to decide whether to trigger a change of anchor network node (FIG. 8, par. 0071-0073, “The UE mobility configuration phase 802 begins with, for example, the UE establishing a connection and receiving, from the MeNB, a measurement configuration… For example, based on a specific traffic type, the UE may perform measurements on frequencies or other resources to trigger mobility events to RATs or channel resources specific to a certain type of traffic (e.g., a type defined by latency or other QoS aspects, low power requirements for the UE, or a content type, e.g., Multimedia Broadcast Multicast Service (MBMS))… The MeNB then, for example, sends a mobility request via the X2 connection to the target eNB (the prospective SeNB) to perform admission control.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for mobility or handover from an MeNB to SeNB as taught by Horn to the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic, as modified by Rajagopal, for purpose of evaluating the capability of the second node to deliver the one or more data flows to the mobile device based on availability of radio resources, the available capacity and latency.
Regarding claim 11, Vrzic discloses an apparatus (FIG. 17, pat. 0162, “FIG. 17 is a block diagram of a processing system 1001 that may be used for implementing the various network functions”, FIG. 14, MgNB 370), comprising:
at least one processor (FIG. 17, a processor 1010); and
at least one memory comprising computer program code (par. 0017, “working memory 1020, non-transitory storage 1030”),
the at least one memory and computer program code configured, with the at least one processor (par. 00159, “various embodiments include a controller including a processor and machine readable instructions which when executed by the processor cause the device to implement the above described methods and signaling”), to cause the apparatus at least to
identify at least one user equipment requiring dual connectivity or multi connectivity support (FIG. 14, par. 0148, for activating packet duplication for UE 100);
configure at least one secondary network node (FIG. 14, SgNB 830) to serve as a duplication set for the at least one user equipment, the duplication set comprising one or more secondary network nodes that are capable of transmission of a duplicated packet to the at least one user equipment (FIG. 14, par. 0149, “UE 100 signals MgNB 370 of the DL Measurements (SgNB) 835, MgNB 370 and SgNB 830 exchange “Add PScell” information 840” the SgNB 830 reads on the duplication set since, “The serving MgNB can use link selection to determine the best cell/carrier to send the packets. If the criteria for activating packet duplication (PD) 865 are satisfied then the serving MgNB 370 sends an RRC connection Reconfiguration message 870 to active the PD mode.”);
configure the at least one user equipment to send periodic or aperiodic reports comprising an indication of a quality of links between the at least one user equipment and the at least one secondary network node and between the at least one user equipment and the apparatus (FIGS. 14 and 15, par. 0149, “UE 100 signals MgNB 370 of the DL Measurements (SgNB) 835,” par. 0151, “Channel measurements may be received from UE 100 by MgNB 370 via “DL Measurements (SgNB)” signal 835)” with consideration the teachings of par. 0114, “The MgNB 370 may also request the channel quality information (CQI) reports from UE 100 on all activated links/CCs via a DL control information (DCI) signal.” DL measurement includes channel quality information (CQI) reports);
receive the reports from the at least one user equipment (FIG. 15, par. 0151, “Channel measurements may be received from UE 100 by MgNB 370 via “DL Measurements (SgNB)” signal 835)”, par. 0101, “the first node may configure the mobile device to report to the first node information related to the delivery from the second node of the one or more data flows (e.g., measurement configuration for a foreign RAT). In some cases, the configuration may be for the mobile device to report feedback to support the selection of candidate aggregation points (e.g., RF conditions and throughput information for SeNB). In some cases, the configuration may be for the mobile device to report feedback to support the selection of the SeNB (e.g., RF conditions for different candidate secondary eNBs to determine which one to use for mobility”); and
optionally provide the reports to the at least one secondary network node when the at least one user equipment has not sent the reports directly to the at least one secondary network node (the limitation is an optional step and does not require to be performed, see MPEP 2111.04, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”).
However, Vrzic fails to explicitly disclose receive, from the at least one secondary network node, estimates of supported latency and reliability for the at least one user equipment.
In the same field of endeavor, Rajagopal discloses receive, from the at least one secondary network node, estimates of supported latency and reliability for the at least one user equipment (FIG. 6, col. 16, lines 36-56, “At 608, one or more of the cell sites contacted by the macro cell 512 can transmit to the macro cell 512 a signal indicative that it is capable of providing uplink support to the user equipment… The macro cell site can also determine one or more “best” cell site(s) for providing support to the user equipment based on the user equipment's list of cell sites. The determination of “best cell site(s) can be based on downlink channel conditions that are reported by the user equipment and/or the uplink condition, as measured on one or more supporting nodes. Alternatively, and/or in addition to, the determination of such cell sites can also be based on latency, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining the best cell site(s) for proving support to a user equipment as taught by Rajagopal to   the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic for purpose of transmitting, by a cell cite or secondary base station, to the master based station signal indicative that it is capable of providing uplink support to the user equipment based on latency, uplink and downlink channel conditions, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof.
However, Vrzic, as modified by Rajagopal, fails to explicitly disclose wherein the configuring comprises selecting the duplication set that minimizes a probability of outage and minimizes latency of the transmission of the duplicated packet to the at least one user equipment.
In the same field of endeavor, Horn  discloses wherein the configuring comprises selecting the duplication set that minimizes a probability of outage and minimizes latency of the transmission of the duplicated packet to the at least one user equipment (par. 0032, “an SeNB that is considered tightly coupled with an MeNB may have the SeNB's connection to the UE substantially managed by the MeNB… an SeNB with a high-capacity and low-latency backhaul link to an MeNB may be tightly coupled with the operations of the MeNB. The SeNB may be used as a supplemental downlink (SDL) or as an additional cell for both uplink (UL) and DL…” and, par. 0077, “the MeNB may configure bi-casting traffic, for example, with each packet served by both the MeNB and SeNB for greater reliability/robustness.” par. 0100, “evaluating the capability of the second node to deliver the one or more data flows to the mobile device may involve various considerations, such as whether the first node and the second node operate according to distinct radio access technologies (RATs), a quality of service (QoS) contract, availability of radio resources at the second node, the available capacity and latency of a backhaul connection between the first node and second node, an indication by the mobile device of information related to radio conditions, one or more indicated capabilities of the mobile device, and/or an estimate of the geographic position of the mobile device”, the description reads on the claimed minimizing a probability of outage and minimizes latency…),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of identifying at least one constraint on selection of an aggregation point for the data flow wherein the constraint is based on at least one of a context for the mobile device or a service associated with the data flow and sending a report to a first node as taught by Horn to the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic, as modified by Rajagopal, for purpose of evaluating the capability of the second node to deliver the one or more data flows to the mobile device based on availability of radio resources, the available capacity and latency.
Regarding claim 13, as applied to claim 11 above, Rajagopal discloses wherein the reports comprise at least one of channel quality indicator(s) (CQIs) or channel state information (CSI) reports (FIGS. 14 and 15, par. 0149, “UE 100 signals MgNB 370 of the DL Measurements (SgNB) 835,” par. 0151, “Channel measurements may be received from UE 100 by MgNB 370 via “DL Measurements (SgNB)” signal 835)” with consideration the teachings of par. 0114, “The MgNB 370 may also request the channel quality information (CQI) reports from UE 100 on all activated links/CCs via a DL control information (DCI) signal.” DL measurement includes channel quality information (CQI) reports).
Regarding claim 15, as applied to claim 11 above, Rajagopal discloses wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: transmit, to the at least one secondary network node, a request for the estimates of supported latency and reliability for the at least one user equipment (FIG. 6, col. 16 lines 22-66, “At 606, the macro cell 512 can communicate with one or more cell sites identified in the list (e.g., micro cell 528) to determine whether any of the identified cell sites are capable of providing support to the user equipment 516.”); and
receive the estimates of supported latency and reliability in response to the request (FIG. 6, col. 16, lines 36-56, “At 608, one or more of the cell sites contacted by the macro cell 512 can transmit to the macro cell 512 a signal indicative that it is capable of providing uplink support to the user equipment… the determination of such cell sites can also be based on latency, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining the best cell site(s) for proving support to a user equipment as taught by Rajagopal to   the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic for purpose of transmitting, by a cell cite or secondary base station, to the master based station signal indicative that it is capable of providing uplink support to the user equipment based on latency, uplink and downlink channel conditions, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof.
Regarding claim 16, as applied to claim 11 above, Rajagopal discloses wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: periodically receive, from the at least one secondary network node, the estimates of supported latency and reliability for the at least one user equipment(FIG. 6, col. 16 lines 7-21, “At 604, the macro cell 512 can store a list of adjacent cells (e.g., macro cells, micro cells, etc.) that may be capable of providing radio support to the identified user equipment 516 that requires support. The list can be provided to the macro cell 512 by the network operator and/or the macro cell 512 can ascertain presence of other cell sites and make a determination whether any of these cell sites can be included on a list of cell sites that can provide support to the user equipment. The list can be updated based on a periodic basis, automatically, and/or manually”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining the best cell site(s) for proving support to a user equipment as taught by Rajagopal to   the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic for purpose of transmitting, by a cell cite or secondary base station, to the master based station signal indicative that it is capable of providing uplink support to the user equipment based on latency, uplink and downlink channel conditions, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof.
Regarding claim 18, as applied to claim 15 above, Horn discloses wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: use the estimates of the supported latency and reliability to select one of the at least one secondary network node to transmit a duplicated packet (FIG. 9, par. 0005, “The method generally includes identifying at least one constraint on selection of an aggregation point for the data flow wherein the constraint is based on at least one of a context for the mobile device or a service associated with the data flow, sending a report to a first node based on the at least one identified constraint, and receiving a configuration request to establish a connection with a second node based on the report” par. 0039 “Another option is multi-casting (e.g., bi-casting) traffic wherein, for example, each packet is served by both the MeNB and SeNB for greater reliability.” That reads on claimed duplication packet);
transmit the duplicated packet to the selected one of the at least one secondary network node for duplicate transmission to the at least one user equipment(FIG. 10, par. 0097, “The operations 1000 begin, at 1002, by the first node (e.g., an MeNB) selecting an aggregation point or type for the at least one data flow based on at least one constraint. At 1004, the first node identifies at least one second node (e.g., an SeNB) to consider for delivering the at least one data flow to the mobile device based on the selection of the aggregation point. At 1006, the first node evaluates the capability of the second node to deliver the at least one data flow to the mobile device. At 1008, the first directs the one or more data flow to be routed to the second node”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of identifying at least one constraint on selection of an aggregation point for the data flow wherein the constraint is based on at least one of a context for the mobile device or a service associated with the data flow and sending a report to a first node as taught by Horn to the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic, as modified by Rajagopal, for purpose of evaluating the capability of the second node to deliver the one or more data flows to the mobile device based on availability of radio resources, the available capacity and latency.
Regarding claim 19, as applied to claim 15 above, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to select the secondary network node estimated to provide the lowest latency and highest reliability to transmit the duplicated packet(par. 0032, “an SeNB that is considered tightly coupled with an MeNB may have the SeNB's connection to the UE substantially managed by the MeNB… an SeNB with a high-capacity and low-latency backhaul link to an MeNB may be tightly coupled with the operations of the MeNB. The SeNB may be used as a supplemental downlink (SDL) or as an additional cell for both uplink (UL) and DL…” and, par. 0077, “the MeNB may configure bi-casting traffic, for example, with each packet served by both the MeNB and SeNB for greater reliability/robustness.” par. 0100, “evaluating the capability of the second node to deliver the one or more data flows to the mobile device may involve various considerations, such as whether the first node and the second node operate according to distinct radio access technologies (RATs), a quality of service (QoS) contract, availability of radio resources at the second node, the available capacity and latency of a backhaul connection between the first node and second node, an indication by the mobile device of information related to radio conditions, one or more indicated capabilities of the mobile device, and/or an estimate of the geographic position of the mobile device”, the description reads on the claimed minimizing a probability of outage and minimizes latency…),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of identifying at least one constraint on selection of an aggregation point for the data flow wherein the constraint is based on at least one of a context for the mobile device or a service associated with the data flow and sending a report to a first node as taught by Horn to the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic, as modified by Rajagopal, for purpose of evaluating the capability of the second node to deliver the one or more data flows to the mobile device based on availability of radio resources, the available capacity and latency.
Regarding claim 22, Vrzic discloses a non-transitory computer readable medium comprising program instructions stored thereon which, when executed in hardware, cause the hardware to perform the method of claim 1 (FIG. 17, see par. 0162-0165).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Rajagopal in view of Horn and further in view of Park et al. (US 20180324663 A1) (hereinafter Park).

Regarding claim 7, as applied to claim 1 above, Rajagopal discloses transmitting, to the at least one secondary network node, a request for the estimates of supported latency and reliability for the at least one user equipment (FIG. 6, col. 16 lines 22-66, “At 606, the macro cell 512 can communicate with one or more cell sites identified in the list (e.g., micro cell 528) to determine whether any of the identified cell sites are capable of providing support to the user equipment 516.”); and
wherein the receiving of the estimates of supported latency and reliability comprises receiving the estimates of supported latency and reliability in response to the request (FIG. 6, col. 16, lines 36-56, “At 608, one or more of the cell sites contacted by the macro cell 512 can transmit to the macro cell 512 a signal indicative that it is capable of providing uplink support to the user equipment… the determination of such cell sites can also be based on latency, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining the best cell site(s) for proving support to a user equipment as taught by Rajagopal to   the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic for purpose of transmitting, by a cell cite or secondary base station, to the master based station signal indicative that it is capable of providing uplink support to the user equipment based on latency, uplink and downlink channel conditions, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof.
However, Vrzic as modified by Rajagopal as modified by Horn, fails to disclose wherein the estimates of the supported latency and reliability comprises at least one of: an estimate of supportable reliability for a set of latency target values to create a latency/reliability matrix; a numerical value indicating the at least one secondary network node's preference in serving the at least one user equipment, wherein the preference is based at least on the load at the at least one secondary network node; or a Boolean value indicating whether the at least one secondary network node can fulfill a required quality of service for the at least one user equipment.
In the same field of endeavor, Park discloses wherein the estimates of the supported latency and reliability comprises at least one of: an estimate of supportable reliability for a set of latency target values to create a latency/reliability matrix;
a numerical value indicating the at least one secondary network node's preference in serving the at least one user equipment, wherein the preference is based at least on the load at the at least one secondary network node (FIG. 20, par. 0265, “At step 2063, the first base station 1502 may determine whether an F1 interface load is acceptable, e.g., for a handover, a multi-connectivity initiation, and/or a multi-connectivity modification for the wireless device 1501. An F1 interface load indicator may be included in resource status information 1505.” Par. 0269, “At step 2064, the first base station 1502 may determine whether an NG interface load is acceptable, e.g., for a handover, a multi-connectivity initiation, and/or a multi-connectivity modification for the wireless device 1501. An NG interface load indicator may be included in resource status information 1505. The NG interface load indicator may indicate a load of an interface between a base station (e.g., a target base station) and a core network entity. The NG interface load indicator may comprise an NG interface load information for each network slice of the one or more first network slices served via the second base station and/or the first cell.”); or
a Boolean value indicating whether the at least one secondary network node can fulfill a required quality of service for the at least one user equipment.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate evaluating, by a first base station, a second base station based on load indicator as taught by Park to the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic as modified by Rajagopal as modified by Horn for purpose of determining one or more second base stations for a handover, a multi-connectivity initiation, and/or a multi-connectivity modification for the UE based on received load indicator.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Rajagopal and further in view of Park.

Regarding claim 17, Vrzic discloses an apparatus (FIG. 17, pat. 0162, “FIG. 17 is a block diagram of a processing system 1001 that may be used for implementing the various network functions”, FIG. 14, MgNB 370), comprising:
at least one processor (FIG. 17, a processor 1010); and
at least one memory comprising computer program code (par. 0017, “working memory 1020, non-transitory storage 1030”),
the at least one memory and computer program code configured, with the at least one processor (par. 00159, “various embodiments include a controller including a processor and machine readable instructions which when executed by the processor cause the device to implement the above described methods and signaling”), to cause the apparatus at least to
identify at least one user equipment requiring dual connectivity or multi connectivity support (FIG. 14, par. 0148, for activating packet duplication for UE 100);
configure at least one secondary network node (FIG. 14, SgNB 830) to serve as a duplication set for the at least one user equipment, the duplication set comprising one or more secondary network nodes that are capable of transmission of a duplicated packet to the at least one user equipment (FIG. 14, par. 0149, “UE 100 signals MgNB 370 of the DL Measurements (SgNB) 835, MgNB 370 and SgNB 830 exchange “Add PScell” information 840” the SgNB 830 reads on the duplication set since, “The serving MgNB can use link selection to determine the best cell/carrier to send the packets. If the criteria for activating packet duplication (PD) 865 are satisfied then the serving MgNB 370 sends an RRC connection Reconfiguration message 870 to active the PD mode.”).
However, Vrzic fails to disclose receive, from the at least one secondary network node, estimates of supported latency and reliability for the at least one user equipment; transmit, to the at least one secondary network node, a request for the estimates of supported latency and reliability for the at least one user equipment; and
 In the same field of endeavor, Rajagopal discloses receive, from the at least one secondary network node, estimates of supported latency and reliability for the at least one user equipment (FIG. 6, col. 16, lines 36-56, “At 608, one or more of the cell sites contacted by the macro cell 512 can transmit to the macro cell 512 a signal indicative that it is capable of providing uplink support to the user equipment… The macro cell site can also determine one or more “best” cell site(s) for providing support to the user equipment based on the user equipment's list of cell sites. The determination of “best cell site(s) can be based on downlink channel conditions that are reported by the user equipment and/or the uplink condition, as measured on one or more supporting nodes. Alternatively, and/or in addition to, the determination of such cell sites can also be based on latency, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof”);
transmit, to the at least one secondary network node, a request for the estimates of supported latency and reliability for the at least one user equipment (FIG. 6, col. 16 lines 22-66, “At 606, the macro cell 512 can communicate with one or more cell sites identified in the list (e.g., micro cell 528) to determine whether any of the identified cell sites are capable of providing support to the user equipment 516.”); and
receive the estimates of supported latency and reliability in response to the request (FIG. 6, col. 16, lines 36-56, “At 608, one or more of the cell sites contacted by the macro cell 512 can transmit to the macro cell 512 a signal indicative that it is capable of providing uplink support to the user equipment… the determination of such cell sites can also be based on latency, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining the best cell site(s) for proving support to a user equipment as taught by Rajagopal to   the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic for purpose of transmitting, by a cell cite or secondary base station, to the master based station signal indicative that it is capable of providing uplink support to the user equipment based on latency, uplink and downlink channel conditions, bandwidth allowed between cell sites, and/or any other parameters, and/or any combination thereof.
However, Vrzic, as modified by Rajagopal, fails to explicitly disclose wherein the estimates of the supported latency and reliability comprises at least one of: an estimate of supportable reliability for a set of latency target values to create a latency/reliability matrix; a numerical value indicating the at least one secondary network node's preference in serving the at least one user equipment, wherein the preference is based at least on the load at the at least one secondary network node; or a Boolean value indicating whether the at least one secondary network node can fulfill a required quality of service for the at least one user equipment.
In the same field of endeavor, Park discloses wherein the estimates of the supported latency and reliability comprises at least one of: an estimate of supportable reliability for a set of latency target values to create a latency/reliability matrix;
a numerical value indicating the at least one secondary network node's preference in serving the at least one user equipment, wherein the preference is based at least on the load at the at least one secondary network node (FIG. 20, par. 0265, “At step 2063, the first base station 1502 may determine whether an F1 interface load is acceptable, e.g., for a handover, a multi-connectivity initiation, and/or a multi-connectivity modification for the wireless device 1501. An F1 interface load indicator may be included in resource status information 1505.” Par. 0269, “At step 2064, the first base station 1502 may determine whether an NG interface load is acceptable, e.g., for a handover, a multi-connectivity initiation, and/or a multi-connectivity modification for the wireless device 1501. An NG interface load indicator may be included in resource status information 1505. The NG interface load indicator may indicate a load of an interface between a base station (e.g., a target base station) and a core network entity. The NG interface load indicator may comprise an NG interface load information for each network slice of the one or more first network slices served via the second base station and/or the first cell.”); or
a Boolean value indicating whether the at least one secondary network node can fulfill a required quality of service for the at least one user equipment.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate evaluating, by a first base station, a second base station based on load indicator as taught by Park to the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic as modified by Rajagopal as modified by Horn for purpose of determining one or more second base stations for a handover, a multi-connectivity initiation, and/or a multi-connectivity modification for the UE based on received load indicator.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Rajagopal, in view of Park as applied to claim 17 above, and further in view of Horn.

Regarding claim 20, as applied to claim 17 above, Vrzic as modified by Rajagopal as modified by Park disclosed the claimed invention except wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: use the estimates of supported latency and reliability to decide whether to trigger a change of anchor network node.
Horn discloses wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: use the estimates of supported latency and reliability to decide whether to trigger a change of anchor network node. (FIG. 8, par. 0071-0073, “The UE mobility configuration phase 802 begins with, for example, the UE establishing a connection and receiving, from the MeNB, a measurement configuration… For example, based on a specific traffic type, the UE may perform measurements on frequencies or other resources to trigger mobility events to RATs or channel resources specific to a certain type of traffic (e.g., a type defined by latency or other QoS aspects, low power requirements for the UE, or a content type, e.g., Multimedia Broadcast Multicast Service (MBMS))… The MeNB then, for example, sends a mobility request via the X2 connection to the target eNB (the prospective SeNB) to perform admission control.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for mobility or handover from an MeNB to SeNB as taught by Horn to the method of activating packet duplication and adding new cells/carriers can for a user equipment as disclosed by Vrzic, as modified by Rajagopal, for purpose of evaluating the capability of the second node to deliver the one or more data flows to the mobile device based on availability of radio resources, the available capacity and latency.
Response to Arguments
Applicant's arguments filed  05/11/2022 have been fully considered but they are not persuasive.
On page 15 and 16 of Applicant’s remarks, Applicant asserts, “Vrzic merely discloses activating packet duplication for the UE, which means that the UE can receive multiple DL assignment messages and multiple UL grants for the same URLLC packet. However, Vrzic does not disclose or suggest that its MgNB identifies at least one UE requiring dual connectivity (DC) or multi connectivity (MC) support…Applicants submit that activating packet duplication (PD) for the UE, as provided by Vrzic, is not the equivalent of identifying one or more UEs requiring DC or MC support. Although Vrzic discloses that the activation of PD can be applied in a DC/MC architecture (See Vrzic, paragraph [0011]), Vrzic is completely silent as to its MgNB identifying one or more UEs requiring DC or MC support.” Examiner’s disagrees. Vrzic clearly discloses, “new cells/carriers can be added for the UE 100 based on the UE's measurement report… If the criteria for activating packet duplication (PD) 865 are satisfied then the serving MgNB 370 sends an RRC connection Reconfiguration message 870 to active the PD mode.”, (see paragraph [0148]). That reads of claimed limitation since UE’s measurement report (i.e. “identifying at least one user equipment”) to activate packet duplication (i.e. “requiring dual connectivity or multi connectivity support”).
On pages 16-17 of the Applicant’s remarks, Applicant further asserts, “Vrzic fails to disclose or suggest that the MgNB configures the SgNB to serve as a duplication set for the at least one UE, where the duplication set includes secondary nodes that are capable of transmission of duplication packets to the at least one UE”. Examiner respectfully disagrees. Vrzic clearly discloses, “MgNB 370 and SgNB 830 exchange “Add PScell” information 840, and MgNB 370 transmits RRC Connection Reconfig (add SgNB) message 845. A radio bearer 850 is also established between UE 100 and SgNB 830. Once PD has been configured for a Data Radio Bearer (DRB), MAC 100 control elements to activate or deactivate PD. Duplicated packets are sent between UE 100 and MgNB 370 via Data 560 and between UE 100 and SgNB 830 via Data 565”. That reads of claim limitation. Adding SgNB for sending duplicated packets by exchanging Add PScell is read on the limitation.
On page 18 of the Applicant’s remarks, Applicant asserts, “although Rajagopal discloses a macro cell site determining best cell sites for providing support to the UE, based on DL channel conditions, UL channel conditions, latency and/or bandwidth, Rajagopal is silent as to receiving, from a secondary network node, estimates of supported latency and reliability for the at least one user equipment.” Examiner respectfully disagree. The teachings of Rajagopal regarding  a macro cell site determining best cell sites for providing support to the UE, based on… latency and/or bandwidth between cell sites, reads on claimed limitations (in combination with the teachings of Vrzic), “receiving, from a secondary network node, estimates of supported latency and reliability for the at least one user equipment”. The allowed bandwidth for providing support to the user equipment reads on claimed reliability for the at least one user equipment.
On page 18 of the Applicant’s remarks, Applicant argues, “Applicants submit that Horn does not cure the deficiencies in Vrzic and Rajagopal discussed above”. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with regards to dependent claims of the independent claims 1 and 11 are based on the above argument regarding the deficiency of the references to support the limitations of independent claims of 1 and 11 . The arguments are respectfully traversed for the same reason(s) as stated above for rejection of claims 1 and 11.
Applicant’s arguments with regards to claim 17 and with respect to the teachings of Vrzic and Rajagopal (see pages 20-23 of the Applicant’s remarks) are not persuasive since Applicant argues about the features as taught by Vrzic and Rajagopal for claims 1 and 11.  Therefore, Examiner refers to the same reason(s) stated above for rejection of claims 1 and 11.
On page 23 of the Applicant’s remarks, Applicant argues, “Applicants submit that Park does not cure the deficiencies in Vrzic and Rajagopal discussed above”. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with regards to dependent claim 20 of the independent claim 17 are based on the above argument regarding the deficiency of the references to support the limitations of independent claim of claim 17. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of claim 17.
Applicant(s) is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim. The Examiner is not limited to Applicant's definition, which is not specifically set forth in the claims, In re Tanaka et al. 193 USPQ 139, (CCPA) 1977.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/           Primary Examiner, Art Unit 2642